Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT

                                               No. 04-18-00392-CR

                                                 STATE of Texas,
                                                    Appellant

                                                          v.

                                               Lee Allison GOINS,
                                                    Appellee

                        From the 187th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2018CR2733
                             Honorable Raymond Angelini, Judge Presiding 1

             BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE WATKINS

           In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.

           SIGNED May 15, 2019.


                                                           _____________________________
                                                           Irene Rios, Justice




1
    The Honorable Raymond Angelini, retired, was sitting by assignment and signed the order challenged on appeal.